NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

STEVEN REVERDES,                 )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D16-4055
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Pasco
County; Pat Siracusa, Judge.

Brooke Elvington, Fort Lauderdale,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.


NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.